Dissenting Opinion by
Judge Wilkinson, Je. :
I must respectfully dissent. The right of the tenant to share in the award of general damages is dependent on the damages the tenant suffers by reason of the unconsumed term as a result of the condemnation. This lease provided that the lease ended when the condemnation proceedings required the tenant to vacate. As to the tenant, this is the time his rights are affected by the taking. Under the majority view, it would be quite possible for the tenant to use and enjoy his entire tenancy for the original term and still receive a share of the damages as if no termination clause was in the lease and the lease was terminated at the date of condemnation. I would affirm the Court of Common Pleas of Snyder County.
Judge MacPhail joins.